UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORRAINE A. GITTENS-BRIDGES,

                             Plaintiff,

                 -against-                                        ORDER

THE CITY OF NEW YORK; GARLAND                                  19 Civ. 272 (ER)
BARRETO; AUDWIN PEMBERTON;
NADENE PINNOCK; DINA SIMON;
and CLAUDETTE WYNTER, in their
official and individual capacities and as
aiders and abettors,

                             Defendants.



RAMOS, D.J.

The briefing schedule for Defendants’ motion for summary judgment is amended as follows:

Plaintiff’s opposition is due July 6, 2021. Defendants’ reply is due August 16, 2021.

It is SO ORDERED.

Dated: June 21, 2021
       New York, New York

                                                         _______________________
                                                           Edgardo Ramos, U.S.D.J.
